EXHIBIT 10.3
SECURITY AGREEMENT


THIS SECURITY AGREEMENT (this “Agreement”), dated as of _________, 2010, by and
among Generation Zero Group, Inc., a Nevada corporation (the “Company” of
“Debtor”) and Scientigo, Inc., a Delaware Corporation, as collateral agent (the
“Collateral Agent”) for the benefit of the holders of the Notes (defined below)
and their respective endorsees, transferees and assigns (collectively, the
“Secured Party” or “Secured Parties”).  Each of the holders of the Notes and
their respective endoresees, transferees and assigns is a Secured Party under
this Agreement, but each Secured Party may act under this Agreement only through
the Collateral Agent and actions or consents which may be granted under this
Agreement by the Secured Party are taken or granted exclusively by the
Collateral Agent or its successor in interest.  The Secured Parties have
authorized the Collateral Agent to act on their behalf, and for their benefit,
as Collateral Agent under this Agreement.


W I T N E S S E T H:


WHEREAS, each of the Secured Parties have entered into Promissory Notes with the
Company (the “Notes”) in an aggregate amount of $3,070,249.62; and


WHEREAS, in order to induce the Secured Party to enter into the Notes, the
Company has agreed to execute and deliver to the Secured Party this Agreement
for the benefit of the Secured Party and to grant to it a first priority
security interest in certain property of Company to secure the prompt payment,
performance and discharge in full of all of Company’s obligations under the
Notes; and


WHEREAS, the Secured Parties have appointed Scientigo, Inc. to act as collateral
agent for the Secured Parties;


WHEREAS, this Agreement is one of three Security Agreements securing the prompt
payment of the Notes: the Notes are secured by security interests in the
following collateral: (a) an “all assets” security interest, granted by
Generation Zero, in Generation Zero’s personal property, including a security
interest in Generation Zero’s 40% membership interest in Generation Zero Sub,
LLC (which security interest is junior in priority to a subsequent “purchase
money security interest” under Article 9 of the UCC); (b) a security interest,
granted by Generation Zero Sub, in Generation Zero Sub 100% stock ownership of
URL Holding, which owns the find.com URL, and (c) a security interest, granted
by URL Holding, in all of its personal property, including in the find.com
URL.  Scientigo will act as your collateral agent.  Each of such security
interests is created under a written security agreement between the Collateral
Agent, on behalf of the Secured Parties, and the grantor of the security
interest.


WHEREAS, the holders of Notes authorized the Collateral Agent to serve as such
in the Master Noteholder Consent to Acceptance of Collateral and Agreement;


 
-1-

--------------------------------------------------------------------------------

 
NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:


1.           Certain Definitions.  As used in this Agreement, the following
terms shall have the meanings set forth in this Section 1.  Terms used but not
otherwise defined in this Agreement that are defined in Article 9 of the UCC
shall have the respective meanings given such terms in Article 9 of the UCC.


(a)           “Collateral” means all tangible and intangible assets of Grantor,
including, without limitation, the following properties, assets and rights of
Grantor, wherever located, whether now owned or hereafter acquired or arising,
and all proceeds and products thereof:  all personal and fixture property of
every kind and nature, including without limitation all goods (including
inventory, equipment and any accessions thereto), instruments (including
promissory notes), documents, accounts, chattel paper (whether tangible or
electronic), deposit accounts, letter-of-credit rights (whether or not the
letter of credit is evidenced by a writing), commercial tort claims,
intellectual property, securities and all other investment property, supporting
obligations, any other contract rights or rights to the payment of money,
insurance claims and proceeds, and all general intangibles (including all
payment intangibles).
 
(b)           “Obligations” means all of the Company’s obligations under this
Agreement and the Notes, in each case, whether now or hereafter existing,
voluntary or involuntary, direct or indirect, absolute or contingent, liquidated
or unliquidated, whether or not jointly owed with others, and whether or not
from time to time decreased or extinguished and later decreased, created or
incurred, and all or any portion of such obligations or liabilities that are
paid, to the extent all or any part of such payment is avoided or recovered
directly or indirectly from the Secured Party as a preference, fraudulent
transfer or otherwise as such obligations may be amended, supplemented,
converted, extended or modified from time to time.


(c)           “UCC” means the Uniform Commercial Code, as currently in effect in
the State of Georgia.


2.           Grant of Security Interest.  As an inducement for the Secured Party
to enter into the Notes and to secure the complete and timely payment,
performance and discharge in full, as the case may be, of all of the
Obligations, the Company hereby, unconditionally and irrevocably, pledges,
grants and hypothecates to the Secured Party, a continuing security interest in,
a continuing first lien upon, an unqualified right to possession and disposition
of and a right of set-off against, in each case to the fullest extent permitted
by law, all of the Company’s right, title and interest of whatsoever kind and
nature in and to the Collateral (the “Security Interest”).


 
-2-

--------------------------------------------------------------------------------

 
3.           Representations, Warranties, Covenants and Agreements of the
Company.  The Company represents and warrants to, and covenants and agrees with,
the Secured Party as follows:


(a)           The Company has the requisite corporate power and authority to
enter into this Agreement and otherwise to carry out its obligations
thereunder.  The execution, delivery and performance by the Company of this
Agreement has been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company.  This Agreement
constitutes a legal, valid and binding obligation of the Company enforceable in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditor’s rights generally.


(b)           The Company is the sole owner of the Collateral, free and clear of
any liens, security interests, encumbrances, rights or claims, and is fully
authorized to grant the Security Interest in and to pledge the
Collateral.  There is not on file in any governmental or regulatory authority,
agency or recording office an effective financing statement, security agreement,
license or transfer or any notice of any of the foregoing (other than those that
have been filed in favor of the Secured Party pursuant to this Agreement)
covering or affecting any of the  Collateral.  So long as this Agreement shall
be in effect, the Company shall not execute and shall not knowingly permit to be
on file in any such office or agency any such financing statement or other
document or instrument (except to the extent filed or recorded in favor of the
Secured Party pursuant to the terms of this Agreement).


(c)           No part of the Collateral has been judged invalid or
unenforceable.  No written claim has been received that any Collateral or the
Company’s use of any Collateral violates the rights of any third party. There
has been no adverse decision to the Company’s claim of ownership rights in or
exclusive rights to use the Collateral in any jurisdiction or to the Company’s
right to keep and maintain such Collateral in full force and effect, and there
is no proceeding involving said rights pending or, to the best knowledge of the
Company, threatened before any court, judicial body, administrative or
regulatory agency, arbitrator or other governmental authority.


(d)           This Agreement creates in favor of the Secured Party a valid
security interest in the Collateral securing the payment and performance of the
Obligations.


(e)           The execution, delivery and performance of this Agreement does not
conflict with or cause a breach or default, or an event that with or without the
passage of time or notice, shall constitute a breach or default, under any
agreement to which the Company is a party or by which the Company is bound.  No
consent (including, without limitation, from stock holders or creditors of the
Company) is required for the Company to enter into and perform its obligations
hereunder.


 
-3-

--------------------------------------------------------------------------------

 
(f)           The Company shall safeguard and protect all Collateral for the
account of the Secured Party.  At the request of the Secured Party, the Company
will sign and deliver to the Secured Party at any time or from time to time one
or more financing statements pursuant to the UCC (or any other applicable
statute) in form reasonably satisfactory to the Secured Party and will pay the
cost of filing the same in all public offices wherever filing is, or is deemed
by the Secured Party to be, necessary or desirable to effect the rights and
obligations provided for herein. Without limiting the generality of the
foregoing, the Company shall pay all fees, taxes and other amounts necessary to
maintain the Collateral and the Security Interest hereunder, and the Company
shall obtain and furnish to the Secured Party from time to time, upon demand,
such releases and/or subordinations of claims and liens which may be required to
maintain the priority of the Security Interest hereunder.


(g)           The Company will not transfer, pledge, hypothecate, encumber,
license, sell or otherwise dispose of any of the Collateral without the prior
written consent of the Secured Party, provided that the Company may grant a
“purchase money security interest” under UCC Article 9.


(h)           The Company shall promptly execute and deliver to the Secured
Party such further assignments, security agreements, financing statements or
other instruments, documents, certificates and assurances and take such further
action as the Secured Party may from time to time reasonably request to perfect,
protect or enforce its security interest in the Collateral.


(i)           The Company shall promptly notify the Secured Party in sufficient
detail upon becoming aware of any attachment, garnishment, execution or other
legal process levied against any Collateral and of any other information
received by the Company that may materially affect the value of the Collateral,
the Security Interest or the rights and remedies of the Secured Party hereunder.


(j)           Until the Notes are paid in full, Collateral Agent shall have the
right to appoint two managers (directors) of Find.com URL Holding, LLC under the
Third Operating Agreement of Find.com URL Holding, LLC.  The initial managers
(directors) shall be Ronald Attkisson and Cynthia White, who may be removed by
the Collateral Agent for any or no reason and may resign at any time by sending
written notice to the Company and to Collateral Agent.  The managers (directors)
are entitled to reasonable compensation for their role as managers (directors)
and advisors under the Asset Purchase Agreement between Generation Zero Group,
Inc. and Scientigo on the same basis as other advisory board members.  As
provided in the Third Operating Agreement, until the Notes are paid in full, the
Third Operating Agreement may not be amended and that actions set forth in
Section 6.10 thereof require the consent of the Collateral Agent.  The
restrictions in Section 6.10 do not apply to Generation Zero Group, Inc.
 
 
-4-

--------------------------------------------------------------------------------

 
(k)           Covenants Concerning Debtor's Legal Status. The Debtor covenants
with the Secured Party as follows: (a) without providing at least 30 days prior
written notice to the Secured Party, the Debtor will not change its name, its
place of business or, if more than one, chief executive office, or its mailing
address or organizational identification number if it has one, (b) if the Debtor
does not have an organizational identification number and later obtains one, the
Debtor shall forthwith notify the Secured Party of such organizational
identification number, and (c) the Debtor will not change its type of
organization, jurisdiction of organization or other legal structure.


4.           Defaults.  The following events shall be “Events of Default”:


(a)           The occurrence of an Event of Default (as defined in the Notes)
under the Notes; and


(b)           The failure by the Company to observe or perform any of its
material obligations hereunder for ten (10) days after receipt by the Company of
notice of such failure from the Secured Party.


5.           Rights and Remedies Upon Default.  Except as provided in the Notes,
upon occurrence of any Event of Default and at any time thereafter, the Secured
Party shall have the right to exercise all of the remedies conferred hereunder
and under the Notes, and the Secured Party shall have all the rights and
remedies of a secured party under the UCC and/or any other applicable law
(including the Uniform Commercial Code of any jurisdiction in which any
Collateral is then located).  Without limitation, the Secured Party shall have
the following rights and powers:


(a)           The Secured Party shall have the right to take possession of the
Collateral.


(b)           The Secured Party shall have the right to assign, sell, lease or
otherwise dispose of and deliver all or any part of the Collateral, at public or
private sale or otherwise, either with or without special conditions or
stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon such
terms and conditions as the Secured Party may deem commercially reasonable, all
without (except as shall be required by applicable statute and cannot be waived)
advertisement or demand upon or notice to the Company or right of redemption of
the Company, which are hereby expressly waived.  Upon each such sale, lease,
assignment or other transfer of Collateral, the Secured Party may, unless
prohibited by applicable law which cannot be waived, purchase all or any part of
the Collateral being sold, free from and discharged of all trusts, claims, right
of redemption and equities of the Company, which are hereby waived and released.


 
-5-

--------------------------------------------------------------------------------

 
6.           Applications of Proceeds.  The proceeds of any such sale, lease or
other disposition of the Collateral hereunder shall be applied first, to the
expenses of retaking, holding, storing, processing and preparing for sale,
selling, and the like (including, without limitation, any taxes, fees and other
costs incurred in connection therewith) of the Collateral, to the reasonable
attorneys’ fees and expenses incurred by the Secured Party in enforcing its
rights hereunder and in connection with collecting, storing and disposing of the
Collateral, and then to satisfaction of the Obligations, and to the payment of
any other amounts required by applicable law, after which the Secured Party
shall pay to the Company any surplus proceeds.  If, upon the sale, license or
other disposition of the Collateral, the proceeds thereof are insufficient to
pay all amounts to which the Secured Party is legally entitled, the Company will
be liable for the deficiency, together with interest thereon, at the rate of 14%
per annum (the “Default Rate”), and the reasonable fees of any attorneys
employed by the Secured Party to collect such deficiency.  To the extent
permitted by applicable law, the Company waives all claims, damages and demands
against the Secured Party arising out of the repossession, removal, retention or
sale of the Collateral, unless due to the gross negligence or willful misconduct
of the Secured Party.


7.           Costs and Expenses.  The Company agrees to pay all out-of-pocket
fees, costs and expenses incurred in connection with any filing which may be
required hereunder, including without limitation, any financing statements,
continuation statements, partial releases and/or termination statements related
thereto or any expenses of any searches reasonably required by the Secured
Party.  The Company shall also pay all other claims and charges which in the
reasonable opinion of the Secured Party might prejudice, imperil or otherwise
affect the Collateral or the Security Interest therein.  The Company will also,
upon demand, pay to the Secured Party the amount of any and all reasonable
expenses, including the reasonable fees and expenses of its counsel and of any
experts and agents, which the Secured Party may incur in connection with (i) the
enforcement of this Agreement, (ii) the custody or preservation of, or the sale
of, collection from, or other realization upon, any of the Collateral, or (iii)
the exercise or enforcement of any of the rights of the Secured Party under the
Notes.  Until so paid, any fees payable hereunder shall be added to the
principal amount of the Notes and shall bear interest at the Default Rate.


8.           Security Interest Absolute. All rights of the Secured Party and all
Obligations of the Company hereunder, shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Notes, or any agreement entered into in connection with the foregoing, or
any portion hereof or thereof; (b) any change in the time, manner or place of
payment or performance of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Notes, or any other agreement entered into in connection with the
foregoing; (c)  any exchange, release or nonperfection of any of the Collateral,
or any release or amendment or waiver of or consent to departure from any other
collateral for, or any guaranty, or any other security, for all or any of the
Obligations; (d) any action by the Secured Party to obtain, adjust, settle and
cancel in its sole discretion any insurance claims or matters made or arising in
connection with the Collateral; or (e) any other circumstance which might
otherwise constitute any legal or equitable defense available to the Company, or
a discharge of all or any part of the Security Interest granted hereby.  Until
the Obligations shall have been paid and performed in full, the rights of the
Secured Party shall continue even if the Obligations are barred for any reason,
including, without limitation, the running of the statute of limitations or
bankruptcy.  The Company expressly waives presentment, protest, notice of
protest, demand, notice of nonpayment and demand for performance.  In the event
that at any time any transfer of any Collateral or any payment received by the
Secured Party hereunder shall be deemed by final order of a court of competent
jurisdiction to have been a voidable preference or fraudulent conveyance under
the bankruptcy or insolvency laws of the United States, or shall be deemed to be
otherwise due to any party other than the Secured Party, then, in any such
event, the Company’s obligations hereunder shall survive cancellation of this
Agreement, and shall not be discharged or satisfied by any prior payment thereof
and/or cancellation of this Agreement, but shall remain a valid and binding
obligation enforceable in accordance with the terms and provisions hereof.  The
Company waives all right to require the Secured Party to proceed against any
other person or to apply any Collateral which the Secured Party may hold at any
time, or to pursue any other remedy.  The Company waives any defense arising by
reason of the application of the statute of limitations to any obligation
secured hereby.


 
-6-

--------------------------------------------------------------------------------

 
9.           Term of Agreement.  This Agreement and the Security Interest shall
terminate on the date on which all payments under the Notes have been made in
full and all other Obligations have been paid or discharged.  Upon such
termination, the Secured Party, at the request and at the expense of the
Company, will join in executing any termination statement with respect to any
financing statement executed and filed pursuant to this Agreement.


10.           Power of Attorney; Further Assurances.


(a)           The Company authorizes the Secured Party, and does hereby make,
constitute and appoint it, and its respective officers, agents, successors or
assigns with full power of substitution, as the Company’s true and lawful
attorney-in-fact, with power, in its own name or in the name of the Company, to,
after the occurrence and during the continuance of an Event of Default, (i) to
sign and endorse any UCC financing statement, assignments, verifications and
notices relating to the Collateral; (ii) to pay or discharge taxes, liens,
security interests or other encumbrances at any time levied or placed on or
threatened against the Collateral; (iii) to demand, collect, receipt for,
compromise, settle and sue for monies due in respect of the Collateral; and (iv)
generally, to do, at the option of the Secured Party, and at the Company’s
expense, at any time, or from time to time, all acts and things which the
Secured Party deems necessary to protect, preserve and realize upon the
Collateral and the Security Interest granted therein in order to effect the
intent of this Agreement, and the Notes, all as fully and effectually as the
Company might or could do; and the Company hereby ratifies all that said
attorney shall lawfully do or cause to be done by virtue hereof.  This power of
attorney is coupled with an interest and shall be irrevocable for the term of
this Agreement and thereafter as long as any of the Obligations shall be
outstanding.


(b)           The Company hereby irrevocably appoints the Secured Party as the
Company’s attorney-in-fact, with full authority in the place and stead of the
Company and in the name of the Company, from time to time in the Secured Party’s
discretion, to take any action and to execute any instrument which the Secured
Party may deem necessary or advisable to accomplish the purposes of this
Agreement, including the filing, in its sole discretion, of one or more
financing or continuation statements and amendments thereto, relative to any of
the Collateral without the signature of the Company where permitted by law.


 
-7-

--------------------------------------------------------------------------------

 
11.           Notices.  All notices, requests, demands and other communications
hereunder shall be in writing, with copies to all the other parties hereto, and
shall be deemed to have been duly given when (i) if delivered by hand, upon
receipt, (ii) if sent by facsimile, upon receipt of proof of sending thereof,
(iii) if sent by nationally recognized overnight delivery service (receipt
requested), the next business day or (iv) if mailed by first-class registered or
certified mail, return receipt requested, postage prepaid, four days after
posting in the U.S. mails, in each case if delivered to the following addresses:


If to the Company:                               Generation Zero Group, Inc.
Attn: Matthew Krieg
Five Concourse Parkway
Suite 2925
Atlanta  GA  30328
Phone: (770) 392-4898 ext 2742
Fax: (770) 392-5269


With copies to:                                    The Loev Law Firm, PC
6300 West Loop South, Suite 280
Bellaire, TX 77401
Attention:   David M. Loev, Esq.
Telephone:  (713) 524-4110
Facsimile:   (713) 524-4122


If to the Secured Party:                       Scientigo, Inc.
PO Box 435
Mineral Springs, NC  28108
FAX: (704) 919-5463




 
-8-

--------------------------------------------------------------------------------

 
12.           Miscellaneous.
 


(a)           No course of dealing between the Company and the Secured Party,
nor any failure to exercise, nor any delay in exercising, on the part of the
Secured Party, any right, power or privilege hereunder or under the Notes shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.


(b)           All of the rights and remedies of the Secured Party with respect
to the Collateral, whether established hereby or by the Notes or by any other
agreements, instruments or documents or by law shall be cumulative and may be
exercised singly or concurrently.


(c)           This Agreement constitutes the entire agreement of the parties
with respect to the subject matter hereof and is intended to supersede all prior
negotiations, understandings and agreements with respect thereto.  Except as
specifically set forth in this Agreement, no provision of this Agreement may be
modified or amended except by a written agreement specifically referring to this
Agreement and signed by the parties hereto.


(d)           In the event that any provision of this Agreement is held to be
invalid, prohibited or unenforceable in any jurisdiction for any reason, unless
such provision is narrowed by judicial construction, this Agreement shall, as to
such jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable.  If, notwithstanding the foregoing, any provision of this
Agreement is held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision, as to such jurisdiction, shall be ineffective to
the extent of such invalidity, prohibition or unenforceability without
invalidating the remaining portion of such provision or the other provisions of
this Agreement and without affecting the validity or enforceability of such
provision or the other provisions of this Agreement in any other jurisdiction.


(e)           No waiver of any breach or default or any right under this
Agreement shall be considered valid unless in writing and signed by the party
giving such waiver, and no such waiver shall be deemed a waiver of any
subsequent breach or default or right, whether of the same or similar nature or
otherwise.


 
-9-

--------------------------------------------------------------------------------

 
(f)           This Agreement shall be binding upon and inure to the benefit of
each party hereto and its successors and assigns.


(g)           Each party shall take such further action and execute and deliver
such further documents as may be necessary or appropriate in order to carry out
the provisions and purposes of this Agreement.


(h)           This Agreement shall be construed in accordance with the laws of
the State of Georgia, except to the extent the validity, perfection or
enforcement of a security interest hereunder in respect of any particular
Collateral which are governed by a jurisdiction other than the State of Georgia
in which case such law shall govern.  Each of the parties hereto irrevocably
submit to the exclusive jurisdiction of any Georgia State or United States
Federal court sitting in Fulton county over any action or proceeding arising out
of or relating to this Agreement, and the parties hereto hereby irrevocably
agree that all claims in respect of such action or proceeding may be heard and
determined in such Georgia State or Federal court.  The parties hereto agree
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.  The parties hereto further waive any objection to venue
in the State of Georgia and any objection to an action or proceeding in the
State of Georgia on the basis of forum non conveniens.
 
(i)           EACH PARTY HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATER OF
THIS AGREEMENT, INCLUDING WITHOUT LIMITATION CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT FOR EACH PARTY TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH PARTY HAS ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH PARTY WILL CONTINUE TO RELY
ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH PARTY FURTHER WARRANTS AND
REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT
SUCH PARTY HAS KNOWINGLY AND VOLUNTARILY WAIVES ITS RIGHTS TO A JURY TRIAL
FOLLOWING SUCH CONSULTATION.  THIS WAIVER IS IRREVOCABLE, MEANING THAT,
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS AND SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.  IN THE EVENT OF A
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.


(j)           This Agreement may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and, all of which
taken together shall constitute one and the same Agreement.  In the event that
any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.


(k)           Scientigo, Inc. has been appointed collateral agent for all
Secured Parties, with powers set forth on Exhibit A to the Master Noteholder
Consent to Terms of Acceptance of Collateral and Agreement dated June __, 2010,
to act on behalf of Secured Parties and Company may rely on the acts of
Scientigo, Inc. as Collateral Agent until Company received written notice from
Scientigo or the Secured Parties representing a majority of the outstanding
principal of the Notes naming another party Collateral Agent so long as in all
cases, there shall be one party and only one party acting as collateral
agent.  Company may rely on the acts of the collateral agent as it exists from
time to time.




 
-10-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this to be duly executed on
the day and year first above written.
 
COMPANY


GENERATION ZERO GROUP, INC. (Nevada)






/s/ Matthew Krieg
Matthew Krieg
President
 
SECURED PARTY:
 
Scientigo, Inc., as
Collateral Agent for the
Holders of Notes
 
By: /s/ Hoyt Lowder                                                       
Hoyt Lowder
Director
 
By: /s/ Thomas Lovelace                                                    
Thomas Lovelace
Director




 
-11-

--------------------------------------------------------------------------------

 



